DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 12/28/2020. Claims 12-28 and 30 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13, 16, 17, 20, 21, and 30   is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandramouli et al. (US Pub. No. 2020/0196112).
Regarding claims 12 and 30, Chandramouli discloses a method/an apparatus (figure 1 AMF 150, figure 5; paragraphs 7, 18, 19, 24, 29-31, 34, 35, 38) for wireless communication, comprising:

memory (figure 5 Memory 40/42) in electronic communication with the processor (see figure 5); and instructions stored in the memory and operable, when executed by the processor (paragraph 48), to cause the apparatus to: 
identify a first access via a first N1 signaling interface and a second access via a second N1 signaling interface each associated with a user equipment (UE) (figure 1: N1 interface 155 via 3GPP access and Non-3GPP access from AMF 150 to UE 102; paragraphs 18, 19, 24);
	identify data for a control plane service associated with the UE (paragraphs 29-31, 34, 35: location/control plane service that has pending data downlink data to be sent to UE); 
determine whether the first access via the first N1 signaling interface or the second access via the second N1 signaling interface is a preferred access for communicating non-access stratum (NAS) signaling for the control plane service (paragraphs 29-31: preferred access by operator’s policy, user policy, UE’s NAS service request, etc.); and
transmit, to the UE, non-access stratum (NAS) signaling for the control plane service over the first access via the first N1 signaling interface or the second access via the second N1 signaling interface based at least in part on determining whether the first access via the first N1 signaling interface or the second access via the second N1 signaling interface is the preferred access (paragraphs 29-31: AFM 150 sends data toward destination UE based on service request message from UE).

claim 13, all limitations in claim 12 are disclosed above. Chandramouli further discloses receiving from UE a preference indicator for communicating the non-access stratum (NAS) signaling for the control plane service over the first access, wherein determining whether the first access via the first N1 signaling interface via first N1 signaling interface or the second access via the second N1 signaling interface via second N1 signaling interface is the preferred access is based at least in part on the preference indicator (paragraph 30: UE sends a NAS request to use non-3gpp access or 3gpp access for NAS signaling).
Regarding claim 16, all limitations in claim 12 are disclosed above. Chandramouli further teaches selecting, for the control plane service, a first preference level of the first access via the first N1 signaling interface and a second preference level of the second access via the second N1 signaling interface based at least in part on a subscription information for the UE (paragraph 29: user policy), wherein determining whether the first access via the first N1 signaling interface or the second access via the second N1 signaling interface is the preferred access is based at least in part on selecting the first preference level and the second preference level (paragraphs 29-30: preferred AP from UE as first level, others as second level).
Regarding claim 17, all limitations in claim 16 are disclosed above. Chandramouli further teaches transmitting, to the UE, an indication of the first preference level of the first access via the first N1 interface (paragraph 30: which access to respond), or the second preference level of the second access, or both.
Regarding claim 20, all limitations in claim 12 are disclosed above. Chandramouli further teaches  identifying the data comprises identifying data received 
Regarding claim 21, all limitations in claim 20 are disclosed above. Chandramouli further teaches receiving the indicator comprises receiving the indicator of the preferred access type with the data for the control plane service (paragraphs 30 and 31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US Pub. No. 2020/0196112).
Regarding claim 14, all limitations in claim 12 are disclosed above. Chandramouli does not explicitly disclose determining that the UE is in a registered 
However, for a case of MT-SMS, Chandramouli teaches determining that the UE is in a registered state and a connected state for the first access, wherein determining whether the first access via the first N1 signaling interface or the second access via the second N1 signaling interface is the preferred access is based at least in part on the UE being in the registered and the connected state for the first access via the first N1 signaling interface (paragraphs 24 and 25).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Chandramouli determining that the UE is in a registered state and a connected state for the first access, wherein determining whether the first access via the first N1 signaling interface or the second access via the second N1 signaling interface is the preferred access is based at least in part on the UE being in the registered and the connected state for the first access via the first N1 signaling interface.
The motivation would have been to ensure message reaches the UE.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US Pub. No. 2020/0196112) in view of Cormier et al. (US Pub. No. 2011/0021195).
Regarding claim 15, all limitations in claim 12 are disclosed above. Chandramouli teaches, for a case of MT-SMS, the UE is registered and connected state  via the second N1 signaling interface (paragraphs 24 and 29: registered and reachable via 3gpp/non-3gpp)  and in an unconnected state (paragraphs 24 and 29: idle state with non-3gpp/3gpp) with first N1 interface. Chandramouli does not teach but Cormier discloses determining that the UE is in an deregistered state and an unconnected state and a registered state and a connected state for the second access, wherein determining whether the first access via or the second access is the preferred access is based at least in part on determining that the UE is in the deregistered state and the unconnected state for the first access and the registered state and the connected state for the second access, and wherein transmitting the non-access stratum (NAS) signaling for the control plane service comprises transmitting the non-access stratum (NAS) signaling for the control plane service over the second access based at least in part on determining that the first access is not the preferred access (paragraph 32: connection and transmission based on registered and connected state).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Chandramouli determining that the UE is in an deregistered state and an unconnected state for the first access via the first N1 signaling interface and a registered state and a connected state for the second access, wherein determining whether the first access via the first N1 signaling interface or the 
	The motivation would have been to ensure traffic delivery.


Claims 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US Pub. No. 2014/0023013) in view of Sirotkin et al. (US Pub. No. 2014/0161103).
Regarding claim 18, all limitations in claim 12 are disclosed above. Chandramouli further teaches trying to send signaling from one access after another (paragraph 29). Chandramouli does not teach but Sirotkin discloses determining whether the first access via the first N1 signaling interface or the second access via the second N1 signaling interface is the preferred access comprises determining that the first access via first N1 signaling interface is the preferred access, and wherein transmitting the non-access stratum (NAS) signaling for the control plane service comprises transmitting the non-access stratum (NAS) signaling over the second access via the second N1 signaling interface based at least in part on determining that the first 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Chandramouli determining whether the first access via the first N1 signaling interface or the second access via the second N1 signaling interface is the preferred access comprises determining that the first access via first N1 signaling interface is the preferred access, and wherein transmitting the non-access stratum (NAS) signaling for the control plane service comprises transmitting the non-access stratum (NAS) signaling over the second access via the second N1 signaling interface based at least in part on determining that the first access via the first N1 signaling interface is the preferred access.
The motivation would have been for better link quality.
Regarding claim 25, all limitations in claim 20 are disclosed above. Chandramouli does not teach but Sirotkin discloses receiving, from the UE, a request restricting communications for the control plane service from being performed on the first access; overruling the request based at least in part on a network parameter, wherein determining whether the first access via the first N1 signaling interface or the second access via the second N1 signaling interface is the preferred access comprises determining that the first access via the first N1 signaling interface is preferred based at least in part on overruling the request; and transmitting, to the UE, an indication that the request has been overruled, wherein transmitting the non-access stratum (NAS) signaling for the control plane service comprises transmitting the non-access stratum (NAS) signaling over the first access via the first N1 signaling interface based at least in 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Chandramouli receiving, from the UE, a request restricting communications for the control plane service from being performed on the first access; overruling the request based at least in part on a network parameter, wherein determining whether the first access via the first N1 signaling interface or the second access via the second N1 signaling interface is the preferred access comprises determining that the first access via the first N1 signaling interface is preferred based at least in part on overruling the request; and transmitting, to the UE, an indication that the request has been overruled, wherein transmitting the non-access stratum (NAS) signaling for the control plane service comprises transmitting the non-access stratum (NAS) signaling over the first access via the first N1 signaling interface based at least in part on overruling the request, wherein transmitting the non-access stratum (NAS) signaling for the control plane service comprises transmitting the non-access stratum (NAS) signaling over the first access via first N1 signaling interface based at least in part on overruling the request.
The motivation would have been for best link quality.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US Pub. No. 2014/0023013) in view of Sirotkin et al. (US Pub. No. 2014/0161103) in view of Gunasekara et al. (US Pub. No. 2019/0373301).
Regarding claim 19, all limitations in claim 18 are disclosed above. Chandramouli does not teach but Gunasekara discloses determining that the first access via the first N1 signaling interface is unavailable for the non-access stratum (NAS) signaling for the control plane service, wherein transmitting the non-access stratum (NAS) signaling for the control plane service comprises transmitting the non-access stratum (NAS) signaling over the second access via second N1 signaling interface based at least in part on determining that the first access via first N1 signaling interface is unavailable (paragraph 7).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Chandramouli determining that the first access via the first N1 signaling interface is unavailable for the non-access stratum (NAS) signaling for the control plane service, wherein transmitting the non-access stratum (NAS) signaling for the control plane service comprises transmitting the non-access stratum (NAS) signaling over the second access via second N1 signaling interface based at least in part on determining that the first access via first N1 signaling interface is unavailable.
The motivation would have been for alternate route.

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US Pub. No. 2014/0023013) in view of Ree (US Pub. No. 2012/0229296).
claim 23, all limitations in claim 20 are disclosed above. Chandramouli does not teach but Ree discloses determining that the first access via the first N1 signaling interface via first N1 signaling interface is unavailable for the non-access stratum (NAS) signaling for the control plane service, wherein transmitting the non-access stratum (NAS) signaling for the control plane service comprises transmitting the non-access stratum (NAS) signaling for the control plane service over the second access via the second N1 signaling interface based at least in part on determining that the first access via the first N1 signaling interface is unavailable (paragraph 44: alternate route due to primary route unavailability)
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Chandramouli determining that the first access via the first N1 signaling interface via first N1 signaling interface is unavailable for the non-access stratum (NAS) signaling for the control plane service, wherein transmitting the non-access stratum (NAS) signaling for the control plane service comprises transmitting the non-access stratum (NAS) signaling for the control plane service over the second access via the second N1 signaling interface based at least in part on determining that the first access via the first N1 signaling interface is unavailable.
The motivation would have been for alternate route.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US Pub. No. 2014/0023013) in view of Suzuki et al. (US Pub. No. 2016/0227416).
claim 24, Chandramouli discloses a method for wireless communication at a first network entity, comprising: 
identifying a first access and a second access each associated with a user equipment (figure 1: N1 interface 155 via 3GPP access and Non-3GPP access from AMF 150 to UE 102; paragraphs 18, 19, 24);
identifying data for a control plane service associated with the UE (paragraphs 29-31, 34, 35: location/control plane service that has pending data downlink data to be sent to UE); 
receiving, from the UE, a request for the control plane service from being performed on an access (paragraphs 29-31: preferred access by operator’s policy, user policy, UE’s NAS service request, etc.);
determining whether the first access or the second access is a preferred access for communicating signaling for the control plane service, wherein determining whether the first access or the second access is the preferred access comprises determining that the second access is the preferred access based at least in part on the request (paragraphs 29-32); and
transmitting, to the UE, signaling for the control plane service over the first access or the second access based at least in part on determining whether the first access or the second access is the preferred access (paragraphs 31-32).
Chandramouli does not teach receiving from UE a request to restrict communication on an access and transmit information on the non-restricted access.

Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Chandramouli receiving from UE a request to restrict communication on an access and transmit information on the non-restricted access.
The motivation would have been to various interference issues (paragraph 98).
 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US Pub. No. 2014/0023013) in view of Wu (US Pat. No. 10,154,523).
Regarding claim 26, all limitations in claim 20 are disclosed above. Chandramouli does not teach but Wu discloses the control plane service is a nonprotocol data unit (PDU) service (abstract).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Chandramouli he control plane service is a nonprotocol data unit (PDU) service.
The motivation would have been for WLAN reception.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US Pub. No. 2014/0023013) in view of Roberts et al. (US Pub. No. 2009/0286542).
claim 27, all limitations in claim 20 are disclosed above. Chandramouli does not teach but Roberts discloses determining that communications for the control plane service are barred on the first access; transmitting, to the UE, an indication that communications for the control plane service are barred on the first access, wherein determining whether the first access via the first N1 signaling interface via first N1 signaling interface or the second access via the second N1 signaling interface via second N1 signaling interface is the preferred access is based at least in part on determining that communications for the control plane service are barred on the first access via the first N1 signaling interface via first N1 signaling interface(paragraph 13: forbidden cell/area/rat for registration).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Chandramouli determining that communications for the control plane service are barred on the first access; transmitting, to the UE, an indication that communications for the control plane service are barred on the first access, wherein determining whether the first access via the first N1 signaling interface via first N1 signaling interface or the second access via the second N1 signaling interface via second N1 signaling interface is the preferred access is based at least in part on determining that communications for the control plane service are barred on the first access.
The motivation would have been for alternate access.
                                     
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US Pub. No. 2014/0023013) in view of Chandramouli et al. (US Pub. No. 2016/0135231).
Regarding claim 28, all limitations in claim 12 are disclosed above. Chandramouli does not teach but Chandramouli 2 discloses 	receiving, from the UE, a request to renegotiate a preference level for communicating signaling for the control plane service; and modifying the preference level for the control plane service based at least in part on the request (figure 10 and paragraphs 129-132).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Chandramouli receiving, from the UE, a request to renegotiate a preference level for communicating signaling for the control plane service; and modifying the preference level for the control plane service based at least in part on the request.
The motivation would have been for best access.
Allowable Subject Matter
Claim 22 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach identifying the data comprises identifying data received from a second network entity; receiving an indicator of a preferred access type for delivering the data from the second network entity; determining that the first access is unavailable for the signaling for the control plane service; transmitting, to the second network entity, an indication that the first access is unavailable in conjunction with other limitations in independent claim 22. 

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
In pages 8-9 of Remark, the Applicant argues that Lee does not teach first and second N1 interfaces for non-access stratum messaging.
Examiner notes that a newly discovered reference, Chandramouli, teaches the claimed limitation. Thus, the argument is moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466